Citation Nr: 0508601	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by: Disabled American Veterans 



WITNESS AT HEARING ON APPEAL

The appellant

INTRODUCTION


The veteran served on active duty from November 1942 to 
January 1946.This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied service 
connection for the cause of death and Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for amputation of the left thigh at the lower third 
and residuals of a gunshot wound of the right posterior thigh 
with deep vein insufficiency, arthritis and acetabular 
fracture of the right hip, evaluated as 100 percent disabling 
from September 9, 1997.

2.  The veteran died in January 2001 at the age of 82.  The 
cause of death was respiratory failure due to pleural 
pericardial effusions due to drug-induced systemic lupus 
erythematosus.  

3.  None of the above conditions were present in service or 
manifested for many years thereafter, and are not shown to be 
otherwise related to service.

4.  The medical evidence does not show that the veteran's 
service-connected disabilities played a significant role in 
causing, contributing to, or accelerating his death.

5.  The applicable regulatory provisions were incorrectly 
applied at the time the RO denied the veteran a total rating 
based on individual unemployability in October 1981. 

6.  The veteran should have been continuously rated as 
totally disabled for a period of 10 or more years at the time 
of his death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309, 3.310, 3.312 (2004).

2.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are  met.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
3.340, 3.341, 4.16, 20.1106 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the appellant's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in June 
2003, the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claim, of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  The June 2003 letter also 
essentially advised the veteran to submit any "additional 
information or evidence" that she thought would help support 
her claim.

It is noted that the original rating decision on appeal was 
in October 2001.  Notice fully complying the provisions of 
the VCAA was not provided to the appellant until June 2003.  
Therefore, the appellant did not receive proper VCAA notice 
prior to the initial rating decision denying her claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). The appellant is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Factual Background



Legal Criteria

General. The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a).
Principal cause of death. The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).
Contributory cause of death. Contributory cause of death is 
inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).
Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 
38 C.F.R. § 3.312(c)(2).
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death. Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c)(4).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain diseases, such as cancer, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

Even if the veteran's death was not due to a service-related 
condition, DIC benefits are payable under certain specific 
circumstances if the veteran was in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability which had been totally disabling for a 
specified period of time:  (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death;  (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3)  the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
(1981).

Previous determinations by a VARO which are final will be 
reversed or revised only where clear and unmistakable error 
(CUE) is established in the prior adjudication. See 38 C. 
F.R. § 3.105(a) (2004). In order to establish CUE, a claimant 
must demonstrate the following:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," ( 2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc)). 


Analysis

	Cause of Death

The appellant has asserted that the service-connected 
residuals of wounds he sustained in WWII contributed to his 
death. The official death certificate shows that the veteran 
died in January 2001 at the age of 82.  The cause of death 
was respiratory failure due to pleural pericardial effusions 
due to drug-induced systemic lupus erythematosus.  A review 
of service medical records and post-service medical records 
establishes that none of these conditions was present in 
service or manifested for many years thereafter. No medical 
opinion or other competent medical evidence has been 
submitted to show any relationship between these conditions 
and the veteran's period of military service. 

As noted above, at the time of the veteran's death,  service 
connection was in effect for amputation of the left thigh at 
the lower third and residuals of a gunshot wound of the right 
posterior thigh with deep vein insufficiency, arthritis and 
acetabular fracture of the right hip, evaluated as 100 
percent disabling from September 9, 1997. Although the 
appellant testified in October 2003 regarding the possibility 
that the service-connected disabilities may have contributed 
to his death, there is no medical opinion or other competent 
medical evidence to this effect. As the appellant is not 
medically trained, her opinion as to causation has negligible 
probative value.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court of Appeals for Veterans Claims has also held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Further, the Board notes that under 38 U.S.C.A. § 5103A(d) of 
the statute, the VA is not required to provide assistance to 
a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim. As the 
evidence of record fails to indicate that the conditions 
leading to the veteran's death might be associated with the 
veteran's active military service or the service-connected 
disabilities, VA is not required to obtain a medical opinion 
prior to a final decision. 

Accordingly, service connection for the cause of the 
veteran's death is not warranted. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312.

	


38 U.S.C.A. § 1318

The appellant and her representative argue that the veteran 
was entitled to a total rating for 10 years preceding his 
death and therefore, she is entitled to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  

Historically, the Board notes that in Wingo v. West, 11 Vet. 
App. 307 (1998), the Court of Appeals for Veterans Claims 
(Court) interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran in a claim had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned case law.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Thus, the Wingo precedent is no 
longer applicable.  The revision reflects VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the veteran had, during his lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.  Therefore, a hypothetical 
claim is not  authorized under 38 U.S.C.A. § 1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit  
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have 
been rated totally disabled for a continuous period of eight 
years prior to death), the implementing regulation, 38 
C.F.R. § 20.1106, does permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit addressed a challenge to 
the validity of 38 C.F.R. § 3.22 and found a conflict 
between 
that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 C.F.R. § 
1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit available under 
38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003) (NOVA II), regarding a challenge to the validity of 38 
C.F.R. § 3.22 as amended January 21, 2000, the Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision.

Here, the appellant asserts that the veteran should have 
been rated as totally disabled due to service-connected 
disabilities more than 10 years prior to his death. A 
survivor of a deceased veteran is eligible for DIC under 
section 1318(b)(1) if the veteran was in actual receipt of a 
100 percent disability rating for the statutory period of 
time or if the veteran would have been in receipt of a 100 
percent disability rating for such period of time but for 
clear and unmistakable error in a final rating or Board 
decision. In this case, a 100 percent rating was assigned to 
the service-connected disabilities from September 9, 1997, 
slightly more than 3 years before the veteran's death.  The 
RO also determined that the veteran was entitled to special 
monthly compensation under 38 U.S.C.A. § 1114, subsection 
(p) and 38 C.F.R. § 3.350(f)(1) at the rate intermediate 
between subsection (l) and subsection (m) on account of loss 
of use of one foot with anatomical loss of one leg at a 
level or with complications preventing natural knee action 
with prosthesis in place from September 9, 1997. 

A review of the record shows that the veteran was awarded a 
70 percent evaluation in a January 1946 rating action for 
amputation of the left thigh at the lower third and 
residuals of a gunshot wound of the right posterior thigh, 
residuals of a gunshot wound. In May 1981, the veteran 
requested a 100 percent evaluation for his service-connected 
disabilities. He explained that he had worked for many years 
as an orthotest, making prostheses, but could no longer 
stand and do his work due to swelling in the right leg and 
back pain caused by the weight of his left lower extremity 
prosthesis. In a statement dated later that month, W.H. K., 
M.D., related that the veteran had worked until May 1981, 
when he had quit due to difficulty with his right leg, 
specifically swelling and discomfort. 

Entitlement to a total rating based on individual 
unemployability was denied in an October 1981 rating 
decision on the basis that the veteran had worked for more 
than 30 years despite the severity of his service-connected 
disabilities and that therefore his current employment 
status was not causally related to disability of service 
origin. This decision was based on the May 1981 
communications received from the veteran and his physician 
which are to the contrary, that is, despite working for many 
years, complications associated with the service-connected 
residuals of wounds to his lower extremities now prevented 
him from doing so. Based on the severity of the disabilities 
in question and the evidence of unemployability available 
for review, it can only be concluded that the statutory or 
regulatory provisions extant were incorrectly applied in 
October 1981 and that a total rating should have been 
assigned at that time. 38 C.F.R. §§ 3.105, 3.340, 3.341, 
4.16. The Board further observes that in January 1982, a 
July 1981 medical report was received from J.F.P., Jr., 
M.D., which discusses the veteran's back problems, which Dr. 
P. attributed to the service-connected right leg disability. 

Consequently, as the veteran's disability should have been 
continuously rated as totally disabling for a period of more 
than 10 years at the time of his death, DIC benefits are 
payable under 38 U.S.C.A. § 1318(b)(1).  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.105, 3.159, 20.1106.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is granted.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


